Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/716,860 filed on 12/17/2019 is presented for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):


Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 12/17/2019, 6/29/2020, 5/11/2021 and 6/23/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-7, 9-18, 20-29 and 31-33 are rejected under 35 U.S.C. 102(a)(1) are anticipated by Shelton (US 2009/0196512).

As per claim 1, Shelton discloses a computer-implemented method for executing a robotic process automation (RPA) workflow comprising:
executing the RPA workflow by a first robot (Paragraph 8 “a method of editing photographic images so as to identify and remove inserted text via optical character recognition (OCR) software and image extrapolation methods. The OCR software is provided so that the inserted text may be autonomously detected. Image extrapolation software may also be provided so that the inserted text may be removed from the digital image and replaced by extrapolated image pixels.”);
suspending the execution of the RPA workflow by the first robot (Paragraph 28 “In some embodiments, the system may then proceed automatically to remove the identified date stamp or other inserted text from the image. In other embodiments, the system may present the presumed date stamp or inserted text to the user for validation that the text identified is, in fact, inserted text to be removed from the image (step 220). The user validation may occur via an interactive display with which the user determines what portions of the OCR results are the inserted text to be removed. Once the user then determines that the OCR results have correctly identified the inserted text to be removed (determination 225), the identification and location of the inserted text is accepted (step 230).”); and
resuming the execution of the RPA workflow by a second robot based on a triggering condition (Paragraph 31 “If, however, the user determines that the OCR results are not correct (determination 225), that the inserted text the user desired to remove has not been correctly identified, then the user may manually assist with the identification of the inserted text. For example, the OCR module (120, FIG. 1) may have identified the inserted text as text, but been unable to match the text to a known date format identifying the text as inserted text. In such a case, the user may manually indicate that the identified text is, in fact, the inserted text (step 240). In other examples, if the OCR module (120, FIG. 1) is entirely unable to identify any text 

As per claim 2, Shelton further discloses wherein the triggering condition comprises completion of another RPA workflow (Fig. 2, step 230, 240).

As per claim 3, Shelton further discloses wherein the RPA workflow comprises a robot activity and a user activity (Fig. 2, step 240).

As per claim 4, Shelton further discloses further comprising:
generating a user request requesting user input for the user activity (Paragraph 28); and
transmitting the user request to a user (Paragraph 28).

As per claim 5, Shelton further discloses wherein the triggering condition comprises receipt of the user input for the user activity from the user (Fig. 2, 240).

As per claim 6, Shelton further discloses further comprising:
transmitting a notification to a user indicating that user input for the user activity is requested (Fig. 2, 240).

As per claim 7, Shelton further discloses wherein the user activity comprises at least one of a validation activity or an approval activity (Fig. 2, 220).

As per claim 9, Shelton further discloses further comprising:
maintaining a log recording states of the RPA workflow (Paragraph 17).

As per claim 10, Shelton further discloses wherein the first robot and the second robot are the same robot (The execution of the steps of Fig. 2 could be implemented by a single method of a computer program.).

As per claim 11, Shelton further discloses wherein the first robot and the second robot are different robots (The execution of the steps of Fig. 2 could be implemented by different methods of a computer program.).

As per claims 12-18 and 20-22, they are system claims having similar limitations as cited in claims 1-7 and 9-11 and are rejected under the same rationale.

As per claims 23-29 and 31-33, they are system claims having similar limitations as cited in claims 1-7 and 9-11 and are rejected under the same rationale.

Allowable Subject Matter
s 8, 19, 30, 34-36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose the following features:

Claim 8:
The computer-implemented method of claim 1, wherein:
suspending the execution of the RPA workflow by the first robot comprises:
serializing a current context of the RPA workflow at a time of the suspending, and
storing the current context of the RPA workflow; and
resuming the execution of the RPA workflow by a second robot comprises:
retrieving the current context of the RPA workflow.

Claim 19:
The system of claim 12, wherein:
suspending the execution of the RPA workflow by the first robot comprises:
serializing a current context of the RPA workflow at a time of the suspending, and
storing the current context of the RPA workflow; and
resuming the execution of the RPA workflow by a second robot comprises:
retrieving the current context of the RPA workflow.

Claim 30:
The computer program of claim 23, wherein:
suspending the execution of the RPA workflow by the first robot comprises:
serializing a current context of the RPA workflow at a time of the suspending, and
storing the current context of the RPA workflow; and
resuming the execution of the RPA workflow by a second robot comprises:
retrieving the current context of the RPA workflow.

Claim 34:
The computer-implemented method of claim 1, wherein the executing, the suspending, and the resuming are performed by one or more computing devices implemented in a cloud computing system.

Claim 35:
The system of claim 12, wherein the system is implemented in a cloud computing system.

Claim 36:
The computer program of claim 23, wherein the at least one processor is implemented in one or more computing devices and the one or more computing devices are implemented in a cloud computing system.

For example, Shelton discloses a method of removing inserted text from a digital image includes recognizing the inserted text in the digital image using optical character recognition, but does not expressly disclose the above claimed features.

For example, Sturtivant (US 2019/0286474) discloses mitigating redundant commands issued by an autonomic platform (AP) to a robotic process automation (RPA) platform can include receiving user input indicating user selection of a resource and a process from a user interface of the AP, adding a resource/process pair to a command table of the AP, the resource/process pair representing the resource and the process selected from the user interface, determining that a redundant resource/process pair is included in the command table, the redundant resource/process pair being duplicative of the resource/process pair, and, in response, deleting the redundant resource/process pair, and transmitting one or more requests for respective commands of the command table to a platform-specific adapter, at least one command including a command to execute the process using the resource within the RPA platform, but does not expressly disclose the above claimed features.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374. The examiner can normally be reached 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        10/20/2021